COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-09-00293-CR


WILLIAM YORK                                                      APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      A jury convicted Appellant William York of theft of property under $1,500

after having been previously convicted of theft two or more times. See Tex.

Penal Code Ann. § 31.03(e)(4)(D) (Vernon 2003).        The jury assessed his

punishment at one year and 364 days’ confinement, and the trial court sentenced

him accordingly.



      1
      See Tex. R. App. P. 47.4.
      York’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded York the opportunity to file a brief on his own behalf, and he has

filed one. The State has also filed a brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, York’s pro se brief,

and the State’s brief. We agree with counsel that this appeal is wholly frivolous

and without merit; we find nothing in the record that arguably might support an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                                  PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 6, 2011




                             3